EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The rejection of claim 4 under 35 U.S.C. 112 (b) set forth in the Office Action from 02/10/2021 is withdrawn in response to Remarks/Amendments from 03/31/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Mark Atkinson on 04/07/2021

The application has been amended as follows: 
Claim 4 is cancelled.
Claims 1, 2, 3 and 5 have been rewritten as follows:

Claim 1.  A combined battery system, comprising: 
a battery compartment having a bottom divided into a plurality of elementary unit compartments each with a frame element that has four corners and a power jack at each corner; 
a battery that is at least one of a haploid battery, an amphiploid battery, a polyploid battery, and a tetraploid battery; and 
a power management system discrete from the battery compartment that manages a power and a location of the battery within the battery compartment depending upon the haploid battery, [[an]] the amphiploid battery, the polyploid battery, or [[a]] the tetraploid battery, wherein
each of the frame elements is sized to correspondingly receive the at least one of the haploid battery, the amphiploid battery, the polyploid battery, or the tetraploid battery, each power jack is electrically connected to a bus to form a power output terminal, the power output terminal is electrically connected to an input terminal of the power management system, two first power contacts arranged diagonally relative to one another on a bottom surface of the at least one of the haploid battery, the amphiploid battery and the tetraploid battery contact a corresponding jack when the at least one of the haploid battery, the amphiploid battery and the tetraploid battery is positioned in a corresponding frame element of the battery compartment,
wherein the power management system programmed to perform the following steps:
Step 1: checking whether a voltage exists in each of the plurality of elementary unit compartments;
Step 2: if the voltage exists in each of the plurality of elementary unit compartments, judging that the at least one of the haploid battery, the amphiploid battery and the tetraploid battery is installed in each of the elementary unit compartments, and then enter into Step 3, if the voltage does not exist in each of the elementary unit compartments, go to Step 4;
Step 3: checking whether positive and negative terminals of the voltage of the at least one of the haploid battery, the amphiploid battery and the tetraploid battery in each of the plurality of elementary unit compartments are consistent with a preset condition,
if the positive and negative terminals of the voltage of the at least one of the haploid battery, the amphiploid battery and the tetraploid battery in each of the plurality of elementary unit compartments are consistent with the preset condition, end the judgment;
if the positive and negative terminals of the voltage of the at least one of the haploid battery, the amphiploid battery and the tetraploid battery in each of the plurality of elementary unit compartments are not consistent with the preset condition, adjusting power polarity of a circuit with a negative voltage in a power management module to conform to a preset polarity, and end the judgment;
Step 4: determining whether the positive and negative terminals of the voltage of the at least one of the haploid battery, the amphiploid battery and the tetraploid battery in each of the plurality of elementary unit compartments with the voltage are consistent with the preset condition:
if the positive and negative terminals of the voltage of the at least one of the haploid battery, the amphiploid battery and the tetraploid battery in each of the plurality of elementary unit compartments with the voltage are consistent with the preset condition, record the coordinates of the corresponding elementary unit compartment;
if the positive and negative terminals of the voltage of the at least one of the haploid battery, the amphiploid battery and the tetraploid battery in each of the plurality of elementary unit compartments with the voltage are not consistent with the preset condition, adjust the power polarity of the circuit with the negative voltage in the power management module to be conformed to the preset polarity, record coordinates of the corresponding elementary unit compartment;
Step 5: checking voltages U(x-1, y), U(x+1, y), U(x, y-1), U(x, y+1) of adjacent elementary unit compartments C(x-1, y), C(x+1, y), C(x, y-1), C(x, y+1) on the left, right, top and bottom of an elementary unit compartment C(x, y) without a voltage;
Step 6: determining whether U(x-1, y)*U(x+1, y)*U(x, y-1)*U(x, y+1) =0 is valid or not:
if U(x-1, y)*U(x+1, y)*U(x, y-1)*U(x, y+1) =0 is not valid, judge that there is no battery installed in the elementary unit compartment C(x, y), record the coordinates of the elementary unit compartment C(x, y) and go to Step 8;
if U(x-1, y)*U(x+1, y)*U(x, y-1)*U(x, y+1) =0 is valid, go to Step 7;
Step 7: determining whether the polyploid battery is installed in the elementary unit compartment C(x, y), and determining which elementary unit compartments around the elementary unit compartment C(x, y) will constitute an installation position of the polyploid battery together with the elementary unit compartment C(x, y), and recording coordinates of a third corresponding elementary unit compartment, then enter
Step 8: checking whether all battery compartments have been tested, if each battery compartment has not been tested, return to Step 5; if each battery compartment has been tested, end the judgment.

Claim 2.  The combined battery system according to claim 1, wherein the polyploid battery[[,]] comprises the bottom surface of the polyploid battery.

Claim 3. The combined battery system according to claim [[2]]1, wherein the frame element of each of the plurality of elementary unit compartments includes a convex edge, and a groove that receives the convex edge is provided at the bottom of the polyploid battery.


Claim 5.  The control method of the combined battery system as claimed in claim [[4]]1, wherein Step 7 further comprises:
Step a: establishing a plane coordinate system by taking an elementary unit compartment C(x, y) as the center of a circle, with a horizontal direction as X axis and a vertical direction as Y axis; determining whether the elementary unit compartment C(x, y) constitutes the installation position of the polyploid battery together with a first quadrant, in a positive x-axis direction and a positive y-axis direction;
Step a1: assigning 1 to x0;
Step a2: checking whether the voltage U(x+x0, y)=0 of the elementary unit compartment C(x+x0, y) on a right side of the elementary unit battery compartment C(x, y) is valid;

Step a3: checking whether a diploid voltage U((x+x0, y), (x, y))=0 between the elementary unit compartments C(x+x0, y) and C(x, y) is valid;
if U((x+x0, y), (x, y))=0 is not valid, (x0+1) a polyploid battery is provided between C(x+x0, y) and C(x, y), then go to Step e;
if U((x+x0, y), (x, y))=0 is valid, assign 1 to y0 and go to the next step;
Step a4: checking whether a voltage U(x, y+y0)=0 of the elementary unit of the battery compartment C(x, y+y0) at an upper side of the elementary unit compartment C(x, y) is valid;
if U(x, y+y0)=0 is not valid, the at least one of the haploid battery, the amphiploid battery and the tetraploid battery is installed in the battery compartment C(x, y+y0), then go to Step e;
if U(x, y+y0)=0 is valid, then go to the next step;
Step a5: checking whether a diploid voltage U((x, y+y0), (x, y))=0 between C(x, y+y0) and C(x, y) is valid;
if U((x, y+y0), (x, y))=0 is not valid, (y0+1) the polyploid battery is provided between C(x, y+y0) and C(x, y), then go to Step e;
if U((x, y+y0), (x, y))=0 is valid, go to the next step;
Step a6: checking whether a voltage U((x+x0, y+y0), C(x, y))=0 between two elementary unit compartments C(x+x0, y+y0) and C(x, y) is valid;
if U((x+x0, y+y0), C(x, y))=0 is not valid, all elementary unit compartments in a rectangular region with C(x+x0, y+y0) and C(x, y) as a first diagonal are configured to form (x0+1) × (y0+1) the polyploid battery, then go to Step e;
if U((x+x0, y+y0), C(x, y))=0 is valid, go to the next step;

if U((x, y+y0), C(x+x0, y))=0 is not valid, all the elementary unit compartments in the rectangular region with C(x, y+y0) and C(x+x0, y) as a second diagonal are configured to form (x0+1) × (y0+1) the polyploid battery, then go to Step e;
if U((x, y+y0), C(x+x0, y))=0 is valid, ensuring y0=y0+1 and go to the next step;
Step a8: determining whether y0=Y is valid, wherein, Y is the maximum row value in the column of C(x, Y);
if y0=Y is not valid, return to Step a4;
if y0=Y is valid, ensuring x0=x0+1 and go to the next step;
Step a9: determining whether x0=X is valid, wherein, X is the maximum row value+1 in the column of C(x, y);
if x0=X is not valid, return to Step a2;
if x0=X is valid, go to the next step;
Step b: determining whether the elementary unit compartment C(x, y) constitutes an installation position of the polyploid battery together with a second quadrant, in a negative x-axis direction and a positive y-axis direction by a method from Step a1 to Step a9; if the elementary unit compartment C(x, y) constitutes the installation position of the polyploid battery together with the second quadrant, in the negative x-axis direction and the positive y-axis direction, enter Step e; if the elementary unit compartment C(x, y) does not constitute the installation position of the polyploid battery together with the second quadrant, in the negative x-axis direction and the positive y-axis direction enter the next step;
Step c: determining whether the elementary unit compartment C(x, y) constitutes the installation position of the polyploid battery together with a third quadrant, in the negative x-axis direction and a negative y-axis direction by the method from Step a1 to Step a9; if the elementary unit compartment C(x, y) constitutes the installation position of the 
Step d: determining whether the elementary unit compartment C(x, y) constitutes the installation position of the polyploid battery together with a fourth quadrant, in the positive x-axis direction and the negative y-axis direction by the method from Step a1 to Step a9; if the elementary unit compartment C(x, y) constitutes the installation position of the polyploid battery together with the fourth quadrant, in the positive x-axis direction and the negative y-axis direction, enter Step e; if the elementary unit compartment C(x, y) does not constitute the installation position of the polyploid battery together with the fourth quadrant, in the positive x-axis direction and the negative y-axis direction, determining that the at least one of the haploid battery, the amphiploid battery and the tetraploid battery is not installed in the elementary unit compartment, and record the coordinates of the elementary unit compartment C(x, y);
Step e: recording the coordinates of 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: CN204441348, US 5,017,441, JP 2001006652,  JP2010140857 fail to teach or suggest the combination of limitation of independent claim 1. 
Since “the power management system applies logics to determine models of the batteries in different positions of the battery compartment according to the voltage signal detected, then integrate voltage of each battery to the voltage required by appliance” (Abstract of instant PgPub), the power management system is interpreted as programmable device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Claims
Claims 1-3 and 5 are allowed over prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727